Exhibit 10.2

 

LOGO [g495709g21u41.jpg]



--------------------------------------------------------------------------------

IMPORTANT NOTICE

This document is intended to help you understand the main features of the 2018
Long-Term Incentive Program (the Program) under the Prudential Financial, Inc.
2016 Omnibus Incentive Plan (the Plan). Unless otherwise indicated, you should
refer to this document only for grants made in 2018, because terms may change
from year to year. The Parts of this document (other than Part A which is
relevant to all Awards granted under the Plan) that are relevant to you are the
Part or Parts that relate to the type or types of Award that are granted to you
under the Plan.

This document is not a substitute for the official Plan documents, which govern
the operation of the Plan. All terms and conditions of the Program and the Plan,
including your eligibility and any benefits, will be determined pursuant to, and
are governed by, the provisions of the Plan documents. If there is any
discrepancy between the information in this document or in any other materials
relating to the Plan and the Plan documents, or if there is a conflict between
information discussed by anyone acting on behalf of Prudential and the Plan
documents, the Plan documents, as interpreted by the Compensation Committee as
the Plan administrator in its sole discretion, will always govern.

Prudential may, in its sole discretion, modify, amend, suspend, or terminate the
Program, the Plan, or any and all of the policies, programs and plans described
in this document in whole or in part, at any time, without notice to or the
consent of any Participant to the extent permissible under Applicable Laws.

Nothing contained in this document, or in any other materials related to the
Program or the Plan, is intended to constitute or create a contract of
employment nor will it constitute or create the right to remain associated with
or in the employ of Prudential for any particular period of time. For U.S.
Participants only, employment with Prudential is employment-at-will; this means
that either you or Prudential may terminate the employment relationship or
association at any time, with or without cause or notice, subject to the Notice
Period requirement in Section 6(e) of Part A of this document.



--------------------------------------------------------------------------------

2018 Long-Term Incentive Program

Terms and Conditions

Contents

 

PART A:

 

GENERAL TERMS AND CONDITIONS

    1  

1.

 

Purpose

    1  

2.

 

Eligibility and grants

    1  

3.

 

Acceptance of an Award

    1  

4.

 

Taxes

    1  

5.

 

Value of Awards

    2  

6.

 

Covenant not to solicit; Notice Period requirement; other terms and restrictions

    2  

7.

 

Compliance with Applicable Laws

    5  

8.

 

Investment representation

    5  

9.

 

Governing law

    6  

10.

 

Electronic delivery and acceptance

    6  

11.

 

No rights as a shareholder

    6  

12.

 

Applicable Laws and Section 409A

    6  

13.

 

Other terms

    6  

PART B:

 

TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK UNITS UNDER THE LONG-TERM
INCENTIVE PROGRAM

    7  

1.

 

Restricted Period

    7  

2.

 

Settlement of Restricted Stock Units

    7  

3.

 

Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

    7  

4.

 

Section 409A

    7  

5.

 

Dividend Equivalents

    7  

PART C:

 

TERMS AND CONDITIONS APPLICABLE TO OPTIONS UNDER THE LONG-TERM INCENTIVE PROGRAM

    9  

1.

 

Vesting and exercise

    9  

2.

 

Exercise of Options

    9  

3.

 

Option term

    9  

4.

 

Exercise or forfeiture of Options following termination of Employment in
specific circumstances

    9  



--------------------------------------------------------------------------------

PART D:

 

TERMS AND CONDITIONS APPLICABLE TO PERFORMANCE SHARES AND PERFORMANCE UNITS
UNDER THE LONG-TERM PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM
INCENTIVE PROGRAM

    11  

1.

 

Performance Cycle

    11  

2.

 

Settlement of Performance Shares and Performance Units

    11  

3.

 

Performance Goals

    11  

4.

 

Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances

    12  

5.

 

Section 409A

    12  

6.

 

Dividend Equivalents

    13  

PART E:

 

TERMS AND CONDITIONS APPLICABLE TO BOOK VALUE UNITS UNDER THE BOOK VALUE
PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM INCENTIVE PROGRAM

    14  

1.

 

Book Value Units

    14  

2.

 

Vesting Period

    14  

3.

 

Settlement of Book Value Units

    14  

4.

 

Vesting or forfeiture of Book Value Units following termination of Employment in
specific circumstances

    14  

5.

 

Forfeiture

    14  

6.

 

Section 409A

    14  

7.

 

No Dividend Equivalents

    14   Schedules  

1.

 

Definitions

    16  

2.

 

Country specific variations

    19  

3.

 

Notice Periods

    26  

4.

 

Form for declining an Award

    27  

5.

 

Form of Acknowledgement and Acceptance of the Terms and Conditions of the Plan
(Mexico, Australia and Indonesia Only)

    28  

6.

 

Form for Accepting an Award for Florida-Based Employees

    29  



--------------------------------------------------------------------------------

Prudential Financial, Inc. 2018 Long-Term Incentive Program

This document contains the principal terms and conditions applicable to Awards
granted in 2018 to employees under the Prudential Financial, Inc. 2016 Omnibus
Incentive Plan (the Plan). Specific provisions applicable to any employees
selected to participate in any particular country are set out in Schedule 2.

PART A: GENERAL TERMS AND CONDITIONS

 

1. Purpose

Prudential’s 2018 Long-Term Incentive Program (the Program) is made available to
employees subject to the terms of the Plan and is designed to strengthen the
links between leadership, motivation and consistent performance. Employees
selected to participate in the Program may be granted Awards of Restricted Stock
Units, Options, Performance Shares, Performance Units, or Book Value Units or a
combination thereof, and will be advised of the Awards made to them in their own
personalized compensation statement or a communication from their manager. The
Parts of this document (other than this Part A which is relevant to all Awards
granted under the Plan) that are relevant to you are the Part or Parts that
relate to the type or types of Award that are granted to you under the Plan.

The grant of Awards under the Program is subject to the terms and conditions
contained in the Plan document. This document describes the principal terms and
conditions of Awards granted to employees under the Plan (the Terms). Schedule 1
contains the definitions used in these Terms. If there is any discrepancy
between these Terms and the Plan document, or if there is a discrepancy between
any information given by anyone acting on behalf of any member of the Company
Group and the Plan document, the Plan document, as interpreted by the
Compensation Committee, in its sole discretion, will always govern.

 

2. Eligibility and grants

Grants of Awards under the Plan are at the sole discretion of Prudential.

A grant of an Award under the Plan on one occasion does not give an employee the
right to any further grant at any time in the future.

 

3. Acceptance of an Award

An employee granted an Award may accept the Award in any manner specified by the
Compensation Committee (or the Company Group) and may be deemed to have accepted
an Award if the employee has not declined the grant of that Award (in whole or
in part) within any period of time specified by the Compensation Committee (or
the Company Group) and notified to the employee.

By accepting an Award, a Participant will be responsible for complying with any
Applicable Laws relating to:

 

(i) the transfer of funds on the exercise of an Option (if the Cash Exercise
method is used);

 

(ii) the acquisition, holding and sale of shares of Common Stock acquired under
the Plan; and

 

(iii) the opening and maintaining of a U.S. brokerage account.

The Applicable Laws may change and Participants should seek their own
professional legal, financial and taxation advice in relation to their
participation in the Plan.

 

4. Taxes

Prudential or any member of the Company Group, as appropriate, has the right to
deduct, report and account for any taxes or other obligations required to be
withheld by law in connection with an Award. Prudential (or, as appropriate, any
other member of the Company Group) may require a Participant to pay to
Prudential (or, if appropriate, any other member of the Company Group) the
amount necessary to satisfy any such taxes or other obligations and may defer
delivery of shares of Common Stock under the Plan to a Participant until such
withholding is satisfied. On the exercise or the Vesting of an Award (as
applicable), Prudential, or, if appropriate, any other member of the Company
Group, will have the right to withhold, either through payroll, through the
withholding of sufficient shares of Common Stock or otherwise, in order to
satisfy any applicable withholding requirements on the exercise or the Vesting
of an Award (as applicable). Participants are responsible for ensuring that
their own tax affairs in connection with the Plan are in order.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 1



--------------------------------------------------------------------------------

5. Value of Awards

Prudential makes no representation as to the future value of any Award under the
Plan or whether any profit will be realized with respect to any Award. Past
performance is not a reliable guide to future performance. Investments may fall
as well as rise in value. By accepting the grant of an Award, a Participant
agrees that Prudential and the other members of the Company Group are not
responsible for foreign exchange fluctuations between the Participant’s local
currency and the U.S. dollar and are not liable for any decrease in the value of
shares of Common Stock. Changes in exchange rates may have an adverse effect on
the value, price or income of the securities.

 

6. Covenant not to solicit; Notice Period requirement; other terms and
restrictions

 

(a) Restrictions during Employment: By accepting the grant of an Award, a
Participant agrees that during Employment, the Participant will not, other than
on behalf of the Company Group or as may otherwise be required in connection
with the performance of the Participant’s duties on behalf of the Company Group,
solicit or induce, either directly or indirectly, or take any action to assist
any entity, either directly or indirectly, in soliciting or inducing any
employee of the Company Group (other than the Participant’s administrative
assistant) to leave Employment (Induce Departures).

 

(b) Post-Employment restrictive covenants, acknowledgements and representations:
By accepting the grant of an Award, a Participant agrees that following the
termination of the Participant’s Employment:

 

  (i) Until the original latest Vesting date of the Award or, if ending later,
for a period of one year after the termination of the Participant’s Employment
for any reason, the Participant will not Induce Departures or hire or employ, or
assist in the hire or employment, either directly or indirectly, of any employee
of the Company Group (other than the Participant’s administrative assistant) or
any former employee of the Company Group within 60 days of that former
employee’s cessation of Employment with the Company Group;

  (ii) If the Participant voluntarily resigns in circumstances qualifying for
Approved Retirement, the Participant will not compete with the Company Group in
any business in which the Company Group is engaged on the last date of the
Participant’s Employment that operates in any geographic area in which the
Company Group operates as of the Participant’s last date of Employment, for a
period of one year following the Participant’s termination of Employment or
until the original latest Vesting date of the Award, whichever is the shorter
period; and

 

  (iii) The Participant could earn a living while fully complying with all of
the provisions, restrictions and covenants contained in these Terms. The
Participant acknowledges that Prudential provides a wide range of insurance,
investment management and other financial products and services to customers
throughout the world and that the restrictions contained in these Terms are
reasonable and necessary to protect Prudential’s legitimate interests in its
confidential information, trade secrets, customer relationships, and investment
in the training and development of its employees.

 

(c)

Restrictions separable and divisible: By accepting the grant of an Award, a
Participant acknowledges and accepts the restrictions, covenants and
requirements imposed by Sections 6(a), (b), (e) and (f) of this Part A and that
each restriction, covenant or requirement will be construed as separate and
divisible from every other restriction, covenant or requirement. If any
provision contained in the Plan or these Terms is for any reason held invalid,
illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect any other provision of the Plan or these Terms,
and the Plan or these Terms will be construed as if the invalid, illegal or
unenforceable provision had not been included in these Terms. It is the
intention of the parties that if any of the restrictions, requirements or
covenants contained in these Terms is held to cover a geographic area or to be
for a length of time which is not permitted by Applicable Laws, or in any way
construed

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 2



--------------------------------------------------------------------------------

  to be too broad or to any extent invalid, that provision will not be null,
void and of no effect, but to the extent the provision would be valid or
enforceable under Applicable Laws, a court of competent jurisdiction will
construe and interpret or reform the Terms to provide for a restriction,
requirement or covenant having the maximum enforceable geographic area, time
period and other provisions (not greater than those contained in these Terms) as
will be valid and enforceable under Applicable Laws. Except as otherwise
provided in Section 6(e) below, Prudential may waive any restriction or any
breach in circumstances that it determines do not adversely affect its
interests, but only in writing signed by its Senior Vice President, Human
Resources (or the successor to his or her human resource responsibilities), or
his or her delegate. No waiver of a breach of a restriction, requirement or
covenant will be deemed a waiver of any other breach.

 

(d) Remedies: By accepting the grant of an Award, a Participant agrees that the
restrictions in Sections 6(a) and (b) of this Part A are fair, reasonable and
necessary, and are reasonably required for the protection of Prudential and any
other member of the Company Group. The Participant agrees and acknowledges that
the amount of damages that would derive from the breach of any restriction is
not readily ascertainable and that the restrictions are a significant portion of
the consideration that the Participant provides to Prudential in consideration
of the grant of an Award. Accordingly, if a Participant fails to execute and
submit or revokes a Release or breaches any of the restrictive covenants set out
in Sections 6(a) and (b) of this Part A, all of the Participant’s outstanding
Awards will be cancelled immediately on the date of that failure, as determined
in the sole discretion of the Compensation Committee or its delegate. If a
Participant breaches any of the restrictive covenants set out in Sections 6(a)
and (b) of this Part A, then, in addition to any equitable relief available to
Prudential as outlined below, the Participant will transfer to Prudential cash
or Common Stock (rounded to the nearest whole share), as applicable, equal in
value (using the current Market Value of Common Stock on the date the letter of
notification of the breach is dated) to the profit realized by the Participant
under the Plan

  occurring (I) in the case of any breach while the Participant is an employee
of the Company Group, within 12 months before the date of the breach or at any
time after the date of the breach; or (II) in the case of a breach after the
termination of the Participant’s Employment, within six (6) months before the
date on which the Participant’s Employment terminated or at any time after the
date of such termination of Employment. The term “profit” referred to in the
preceding sentence will be equal to (I) in the case of any Options, the sums
(determined separately for each exercise of any portion of the Options within
the applicable period established pursuant to such sentence) of (i) (A) the
Market Value of a share of Common Stock on the date of exercise, in the case of
a Cash Exercise, or the price at which shares of Common Stock are sold, in the
case of a Same Day Sale, or a combination of such Market Value and sales price,
in the case of a Sell to Cover, minus (B) the Grant Price of the Option, times
(ii) the number of shares of Common Stock acquired on exercise of the Options;
(II) in the case of any Restricted Stock Unit or Performance Share Award, the
sums (determined separately for each grant payable within the applicable period
established pursuant to such sentence) of (i) the Market Value of a share of
Common Stock on the date of payment times (ii) the number of shares of Common
Stock acquired or acquirable; and (III) in the case of any other Award payable
in cash, the amount of cash paid in respect of such Award. The Participant will
pay any amount due (in the form of Common Stock or cash, as applicable) to
Prudential within five (5) business days of the date Prudential notifies the
Participant that a breach of the provisions of this Section 6 has occurred. If
payment is not made within that period, any subsequent payment will be made with
interest at a rate equal to the prime rate as reported in The Wall Street
Journal (Eastern Edition) on the date on which notice of the breach is sent to
the Participant by Prudential, plus two (2) percent. Interest payments will be
made in cash. A Participant also acknowledges that the damages to Prudential for
any breach of Sections 6(a) or (b) of this Part A would be irreparable.
Therefore, in addition to monetary damages and/or reasonable attorney’s fees,
Prudential will have the right to seek injunctive and/or

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 3



--------------------------------------------------------------------------------

  other equitable relief in any court of competent jurisdiction to enforce the
restriction. Further, a Participant consents to the issue of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

(e) Notice Period requirement: The Company Group operates in a highly
competitive industry, invests heavily in its relationships with its employees
and a broad range of clients and insists that its business and the insurance
products and financial services that it provides to its clients not be disrupted
in any manner when a Participant leaves its employ. A Participant acknowledges
and agrees that it is reasonable and necessary to protect the Company Group’s
interests and to provide a smooth transition if the Participant chooses to
terminate Employment. Accordingly, if a Participant is employed within the
Company Group in the grade levels or equivalent positions to such grade levels
(e.g., Investment Professionals) at any time, as determined by the Company Group
and specified in Schedule 3, by accepting the grant of an Award, the Participant
agrees to deliver advance written notice of the resignation of his or her
Employment to his or her manager no later than the time period specified in
Schedule 3 (the Notice Period). Such written notice will be in a form
satisfactory to the applicable Company Group Managers.

If a Participant is party to a separate individual agreement or arrangement with
a member of the Company Group that provides for a notice period other than that
provided for under Schedule 3, the longest notice period will apply, unless the
Company Group Managers determine otherwise.

Each Participant will continue to be paid the Participant’s current base salary
throughout the Notice Period. A Participant may not be eligible for certain
benefits if the Participant is placed on paid leave during the Notice Period. If
the Participant provides notice of the Participant’s resignation and the Notice
Period applicable to the Participant includes the date on which Awards may be
granted, vested or settled, as applicable, or payments of annual cash bonuses or
other incentive compensation may be made, (I) the Participant may be eligible
for a grant of a new Award at Prudential’s sole discretion and (II) the

Participant will only receive payment of, or vest in, as applicable, any
previously granted Award, annual cash bonus or other incentive compensation if
the Participant remains employed by a member of the Company Group on the
scheduled payment or vesting date, as applicable, during the Notice Period,
unless the Terms expressly entitle the Participant to more favorable treatment
as may be determined by the Company Group Managers.

 

  (i) A Participant’s Responsibilities During the Notice Period: During the
Notice Period, the Participant will remain an employee of the applicable member
of the Company Group and will not commence employment with, or provide services
to or for, any employer other than a member of the Company Group, or become
self-employed. As an employee within the Company Group, during the Notice
Period, a Participant has a continuing duty of loyalty to the Company Group
throughout the Notice Period and will remain bound by the provisions of
Prudential’s Corporate Asset Protection Agreement, Confidentiality of Client
Information/Privacy Policies, and all other Company Group policies, including,
but not limited to, those setting out restrictions, covenants and requirements
regarding confidential and proprietary information, non-solicitation of
employees and customers, and no-hire obligations, as well as any other
applicable agreements.

It is within the Company Group Managers’ sole discretion to determine whether a
Participant will perform the Participant’s duties or otherwise provide services
during the Notice Period. At any time during the Notice Period, the Company
Group Managers may remove a Participant from any assigned duties, assign other
duties to the Participant, require the Participant to refrain from performing
any job duties or from reporting to work, and may prohibit the Participant from
directly or indirectly contacting its customers, suppliers or employees until
the Participant’s Employment ends. Regardless of the extent to which the Company
Group

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 4



--------------------------------------------------------------------------------

Managers direct a Participant to perform the Participant’s duties or report to
work during the Notice Period, the Participant agrees to be available as
reasonably necessary and continue to work cooperatively and professionally with
the Company Group to ensure an effective transition of the Participant’s
responsibilities. The Company Group Managers may, in their sole discretion,
waive all or any part of a Participant’s Notice Period and set an earlier
Employment separation date. If the Company Group Managers waive a Participant’s
Notice Period, in its entirety, or set an earlier Employment separation date,
(I) the Participant will not receive payment of base salary beyond the
separation date and (II) as described above, the Participant will not receive
payment of, or vest in, as applicable, any previously granted Award, annual cash
bonus or other incentive compensation if the earlier separation date occurs
prior to the scheduled payment or vesting date, as applicable.

 

  (ii) Consequences of Breach/Remedies: The failure of a Participant to comply
with this Section 6(e) and give the requisite notice would constitute a breach
of this Section 6(e). As a result, by accepting the grant of an Award, a
Participant agrees that the Company Group will have the right to cancel all
Awards outstanding as of the date of the breach and to enforce the terms and
conditions of this Section 6(e) by seeking an injunction from any court of
competent jurisdiction, in addition to pursuing any other remedies that it may
have in law or equity. Further, except as otherwise provided in these Terms or
any Schedules hereto, a Participant consents to the issuance of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

  (iii) Employment-at-Will: Nothing contained in this Section 6(e) is intended
to constitute or create a contract of Employment nor will it constitute or
create the right to remain in the employ of the Company Group for any particular

  period of time. At all times a U.S. Participant remains an employee-at-will,
which means that either the Participant or the Company Group may terminate the
Employment relationship at any time, with or without cause or notice, subject to
the Notice Period requirement in this Section 6(e).

 

(f) Clawback; Recoupment; Forfeiture:

Notwithstanding any other provisions in the Plan, Awards granted under the Plan,
including those granted prior to the date of this document, will be subject to
the terms of any clawback, recoupment or forfeiture policy adopted by Prudential
as in effect from time to time, as well as any clawback, recoupment or
forfeiture provisions required by law, government regulation, or stock exchange
listing requirement and applicable to the Company Group.

 

7. Compliance with Applicable Laws

Awards granted under the Plan and Prudential’s obligation to deliver shares of
Common Stock or make payment of cash, as applicable, under these Terms will be
subject in all respects to (a) all Applicable Laws, and (b) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Compensation Committee determines to be
necessary or applicable. Shares of Common Stock or cash, as applicable, may not
be delivered or paid to a Participant if their receipt would be contrary to any
Applicable Laws or the rules of any applicable stock exchange.

 

8. Investment representation

If at the time of delivery of any shares of Common Stock under the Plan, the
Common Stock is not registered under the United States Securities Act of 1933,
as amended (the Securities Act), or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, a Participant will,
if requested by the Compensation Committee, execute, before the delivery of any
shares of Common Stock, an agreement (in the form the Compensation Committee
specifies) in which the Participant represents and warrants that the Participant
is acquiring the shares for the Participant’s own account, for investment only
and not with a view to the resale or distribution of the shares, and agrees that
any subsequent offer for sale or distribution of any kind of such shares will

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 5



--------------------------------------------------------------------------------

be made only pursuant to either (a) a registration statement on an appropriate
form under the Securities Act, which registration statement has become effective
and is current with regard to the shares being offered or sold; or (b) a
specific exemption from the registration requirements of the Securities Act, but
in claiming that exemption, the Participant will, before any offer for sale of
the shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Compensation Committee, from counsel for or approved by the
Compensation Committee, as to the applicability of the exemption.

 

9. Governing law

A Participant acknowledges that Prudential is organized under the laws of the
State of New Jersey and maintains its headquarters in Newark, New Jersey. The
Participant further acknowledges that Prudential has an interest in ensuring the
uniform interpretation and application of these Terms to all Participants.
Accordingly, Prudential and the Participant agree that the Plan and these Terms
will be governed by the laws of the State of New Jersey, without giving effect
to its conflict of law provisions.

 

10. Electronic delivery and acceptance

By accepting an Award under the Plan, a Participant agrees, to the fullest
extent permitted by Applicable Laws, in lieu of receiving documents in paper
format, to accept electronic delivery of any documents that any member of the
Company Group may be required to deliver in connection with the Plan. Electronic
delivery of a document may be via e-mail or by reference to a location on a
member of the Company Group’s intranet site or a designated third-party vendor’s
internet site.

 

11. No rights as a shareholder

A Participant does not have any rights as a shareholder in Prudential by virtue
of the grant of an Award under the Plan, but only with respect to shares of
Common Stock, if any, delivered to the Participant in accordance with the Plan
and these Terms.

 

12. Applicable Laws and Section 409A

Notwithstanding any provision of the Plan to the contrary, no acceleration or
delay of the time or schedule of any delivery of shares of Common Stock or other
payment related to an Award will be permitted to the extent necessary to comply
with

Section 409A. The Compensation Committee may amend, modify, adjust or supplement
any provision of the Plan without a Participant’s consent if the Compensation
Committee determines that the amendment, modification, adjustment or
supplementation is required or advisable for an Award or Prudential to comply
with, or not violate, any Applicable Laws, regulation or rule, including,
without limitation, Section 409A.

 

13. Other terms

Participation in the Plan does not entitle an employee of the Company Group to
any benefit other than that granted under the Plan. Any benefits granted under
the Plan will not be deemed to be compensation under any pension plan or other
retirement plan, welfare plan or any compensation plan or program maintained by
any member of the Company Group, and will not be considered as part of
compensation for the purposes of calculating pension, profit-sharing, bonuses,
service awards, or in the event of severance, redundancy or resignation.

No Awards may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.

Prudential may modify, amend, suspend or terminate the Plan or any and all of
the policies, programs and terms of the Plan in whole or in part, at any time,
without notice to or the consent of Participants. Notwithstanding anything else
contained in this document to the contrary, any action taken under the Plan or
these Terms by the Compensation Committee, Prudential, the Company Group or the
Company Group Managers will be taken at the sole discretion of the Compensation
Committee, Prudential, the Company Group or the Company Group Managers, as
applicable.

If shares of Common Stock are, or are to be, delivered, or if cash is paid, or
is to be paid, in a manner not specifically authorized by the Plan (i.e., in
Error), Prudential will be entitled to correct the Error, including reversing
the transaction and recouping any shares of Common Stock, cash or gain that
might be delivered or paid as a result of the Error.

The English language version of any documents provided in connection with the
Plan will prevail in the case of any ambiguities or divergences as a result of
the translation of the document into any other language.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 6



--------------------------------------------------------------------------------

Participation in the Plan is not intended to constitute or create a contract of
Employment nor does it constitute or create the right to remain associated with
or in the employ of any member of the Company Group. Participation in the Plan
does not affect in any way a member of the Company Group’s right to terminate an
employee’s Employment at any time, with or without cause, and does not form part
of an employee’s Employment contract, if any.

As a term of participation in the Plan, each Participant will indemnify the
Company Group for any loss (including but not limited to any costs, damages,
expenses, claims, penalties or demands) suffered by any member of the Company
Group, and no member of the Company Group will be liable to such Participant (or
any beneficiaries thereto) for any such loss suffered by the Participant (or any
beneficiaries), as a result of any action taken by the Participant or any
failure by the Participant to take any action.

PART B: TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK UNITS UNDER THE
LONG-TERM INCENTIVE PROGRAM

 

1. Restricted Period

The restricted period (the Restricted Period) with respect to the Restricted
Stock Units will begin on the Grant Date and will end on the RSU Payment Date.

 

2. Settlement of Restricted Stock Units

Subject to the terms and conditions of the Plan, a Participant in active
Employment on the RSU Payment Date will receive as soon as administratively
practicable after the RSU Payment Date (but not later than the end of the
calendar year in which the RSU Payment Date occurs) the number of shares of
Common Stock equal to the number of Restricted Stock Units vested in accordance
with these Terms, less any taxes or other deductions required by Applicable
Laws.

3. Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

A Participant’s outstanding Restricted Stock Units will automatically be
forfeited and cancelled on the termination of the Participant’s Employment and
no shares of Common Stock will thereafter be issued with respect to the
Restricted Stock Units, except in the specific circumstances set out in the
table on page 8.

 

4. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock may not be made before the date that
is six (6) months after the date of such termination of Employment (or, if
earlier, the date of the Participant’s death). In addition, to the extent
necessary to comply with the requirements of Section 409A, if an Award of
Restricted Stock Units is treated as deferred compensation subject to
Section 409A, no distribution will be made (although vesting will accelerate to
the extent otherwise provided above) in respect of such Award upon the
occurrence of a Change of Control unless such event qualifies as a change in the
ownership of a corporation, change in the effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of Section 409A.

 

5. Dividend Equivalents

A Participant granted Restricted Stock Units will be eligible to receive
Dividend Equivalents on the Restricted Stock Units based on any regular cash
dividends declared on shares of Common Stock from the Grant Date until the RSU
Payment Date (or until the date of settlement or forfeiture, if sooner). Any
Dividend Equivalents will be paid in cash as soon as administratively
practicable (but not more than 74 days) after the related cash dividends are
paid to Common Stock holders, unless determined otherwise by the Compensation
Committee. Any Dividend Equivalents payable under the Plan will be treated as
separate payments from the underlying Restricted Stock Units for purposes of
Section 409A. There will be no reinvestment option or earned interest credits on
any Dividend Equivalents.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 7



--------------------------------------------------------------------------------

Restricted Stock Units

Type of Termination

of Employment

  

Vesting Status(1)

Voluntary Resignation    All outstanding Restricted Stock Units are immediately
forfeited. Approved Retirement   

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
shares of Common Stock equal to the number of outstanding Restricted Stock Units
as soon as administratively practicable after the RSU Payment Date (but in all
events not later than the end of the calendar year in which the RSU Payment Date
occurs). If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

Termination for Cause   

All outstanding Restricted Stock Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Restricted Stock Units or any prior
restricted stock units or Awards received within a period of 12 months before
the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

Death (while an active employee)    All outstanding Restricted Stock Units
become fully vested and the Participant’s estate will receive shares of Common
Stock as soon as administratively practicable (but not later than 74 days)
thereafter. Disability (if not eligible for Approved Retirement)    All
outstanding Restricted Stock Units become fully vested and the Participant will
receive shares of Common Stock as soon as administratively practicable (but not
later than 74 days) thereafter. Involuntary Termination for any other reason (if
not eligible for Approved Retirement)    If a Participant executes and submits a
Release by the date specified by Prudential (and does not later revoke the
Release), a pro-rated(2) number of Restricted Stock Units will vest and the
Participant will receive shares of Common Stock as soon as administratively
practicable thereafter (but not later than 74 days after the date of the
termination of Employment). The remainder of the Restricted Stock Units will be
forfeited. If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment. Change of Control    All
Restricted Stock Units will become vested and the Participant will normally
receive shares of Common Stock; unless the entity that acquires control honors,
assumes, or substitutes new rights for the Restricted Stock Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.

 

(1) The treatment of a Participant’s Award as set out in this table may be
subject to certain restrictions set out in Part A of these Terms, including the
Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service since the
Grant Date divided by 36.

 

Terms and Conditions of the 2018 Long-Term Incentive Program 8



--------------------------------------------------------------------------------

PART C: TERMS AND CONDITIONS APPLICABLE TO OPTIONS UNDER THE LONG-TERM INCENTIVE
PROGRAM

 

1. Vesting and exercise

Options will normally vest and become exercisable in equal annual installments
on each of the first three anniversaries of the Grant Date, provided the
Participant remains in Employment for the applicable period.

 

2. Exercise of Options

An Option may be exercised by the Participant:

 

(i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

(ii) directing the immediate sale of all the shares of Common Stock acquired on
exercise and receiving the cash proceeds, after deduction of the Grant Price and
applicable taxes and fees (Same Day Sale); or

 

(iii) directing the immediate sale of sufficient shares of Common Stock acquired
on exercise necessary to pay the Grant Price and any applicable taxes and fees
and receive the remaining shares of Common Stock (Sell to Cover).

One or more of the exercise methods may not be available (or may be unavailable
during a specified period) if Prudential determines that its availability will
or could violate the terms of any Applicable Laws. An Option cannot be exercised
when the Market Value of a share of Common Stock does not exceed the Grant
Price. Please refer to Schedule 2 for country specific restrictions regarding
the exercise of Options.

 

3. Option term

Once an Option vests, it may be exercised until its Expiration Date unless the
Participant’s Employment ends before the Expiration Date or a Change of Control
occurs.

 

4. Exercise or forfeiture of Options following termination of Employment in
specific circumstances

A Participant’s Options, whether vested or unvested, will automatically be
forfeited and cancelled on the termination of the Participant’s Employment, and
no shares of Common Stock may thereafter be purchased under the Options, except
in the specified circumstances set out in the table below:

 

 

Options(1)

Type of

Termination of

Employment

  

Vesting Status on Last Date of

Employment

  

Exercise Period(2)

Voluntary Resignation    Unvested Options will immediately be forfeited as of
the last date of Employment. Vested but unexercised Options may be exercised
after the last date of Employment, conditional on the Participant executing and
submitting a Release by the date specified by Prudential (and not later revoking
the Release). If the Participant does not execute a Release, all Options will be
forfeited as of the last date of the Participant’s Employment.   

Vested Options may be exercised until the earlier of 90 days after the last date
of Employment or the Expiration Date, conditional on the Participant executing
and submitting a Release by the date specified by Prudential (and not later
revoking the Release).

Approved Retirement   

The Options will continue to vest according to the original vesting schedule,
conditioned on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release). If a Participant
does not execute a Release, all Options will be forfeited on the last date of
the Participant’s Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

   Vested Options may be exercised until the earlier of: (i) the Expiration
Date; or (ii) the date five (5) years after the last date of the Participant’s
Employment, conditional on the Participant executing and submitting a Release by
the date specified by Prudential (and not later revoking the Release).

 

Terms and Conditions of the 2018 Long-Term Incentive Program 9



--------------------------------------------------------------------------------

Options(1)

Type of

Termination of

Employment

 

Vesting Status on Last Date of

Employment

 

Exercise Period(2)

Termination for Cause   All Options, whether vested or unvested, will
immediately be forfeited on the last date of the Participant’s Employment. The
Compensation Committee may require the Participant to repay any payment, profit,
gain or other benefit (including, but not limited to any dividends or Dividend
Equivalents) received in respect of the exercise of any Options for a period of
up to 12 months before the Participant’s termination of Employment for Cause. If
a Participant’s Employment is terminated by any member of the Company Group for
Cause, the provisions contained in these Terms relating to termination for Cause
will apply notwithstanding any assertion (by the Participant or otherwise) that
the Participant’s Employment terminated for any other reason.   A Participant
may not exercise any Options after the last date of Employment, even if the
Options were vested. All outstanding Options are forfeited. Death (while an
active employee)   Options become fully vested and immediately exercisable.  

The Participant’s estate may exercise the Options until the third anniversary of
the date of death (or any earlier date the Compensation Committee determines)
or, if the Expiration Date is earlier than that, the later of:

 

•   the Expiration Date, or

 

•   the first anniversary of the date of death.

Disability (if not eligible for Approved Retirement)   Options become fully
vested and immediately exercisable.   Options may be exercised until the earlier
of the Expiration Date or three (3) years (or any shorter period the
Compensation Committee determines) after the Participant’s last date of
Employment. Involuntary Termination for any other reason (if not eligible for
Approved Retirement)   Options that are vested and unexercised at the date of
termination of the Participant’s Employment will remain exercisable if the
Participant executes and submits a Release by the date specified by Prudential
(and does not later revoke the Release). Unvested Options are immediately
forfeited. If a Release is not executed, all Options will be forfeited as of the
last date of the Participant’s Employment.   Vested Options may be exercised
until the earlier of the Expiration Date or 90 days after the Participant’s last
date of Employment, conditional on the Participant executing and submitting a
Release by the date specified by Prudential (and not later revoking the
Release). Change of Control   Options will become fully vested and immediately
exercisable on the date of the Change of Control; unless the entity that
acquires control honors, assumes, or substitutes new rights for the Options with
substantially equivalent or better rights, terms, conditions and value.
Alternatively, the Compensation Committee may, at its sole discretion, cancel
the Options and in exchange provide for a payment in cash based on the Change of
Control price.   If the entity that acquires control honors, assumes, or
substitutes new rights for the Options, the Options (or any substituted
alternative award) may be exercised on terms at least as favorable as the
Options. If the entity that acquires control does not honor, assume, or
substitute new rights for the Options, the Compensation Committee may cancel the
Options in exchange for a payment in cash.

 

(1) The treatment of a Participant’s Award as set out in this table may be
subject to certain restrictions set out in Part A of these Terms, including the
Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) The period stated may not extend beyond the Expiration Date other than in
the case of death as applicable. Options can be exercised on the forfeiture date
or the Expiration Date, as applicable, but only during hours that the New York
Stock Exchange (NYSE) is open for trading. If an Option terminates or expires on
a day that the NYSE is closed, it can be exercised only during the market hours
on or before the last day of NYSE trading before the Option’s forfeiture date or
Expiration Date, as applicable. It is the responsibility of the Participant to
exercise his or her outstanding and vested Options on or prior to the Option’s
forfeiture date or Expiration Date, as applicable.

 

Terms and Conditions of the 2018 Long-Term Incentive Program 10



--------------------------------------------------------------------------------

PART D: TERMS AND CONDITIONS APPLICABLE TO PERFORMANCE SHARES AND PERFORMANCE
UNITS UNDER THE LONG-TERM PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM
INCENTIVE PROGRAM

 

1. Performance Cycle

The performance period with respect to Performance Shares and Performance Units
will begin on January 1, 2018 and will end on December 31, 2020 (the Performance
Cycle).

 

2. Settlement of Performance Shares and Performance Units

Subject to the terms and conditions of the Plan and following approval by the
Compensation Committee, any (i) shares of Common Stock to which a Participant is
entitled in respect of Performance Shares; and/or (ii) amount of cash to which a
Participant is entitled in respect of Performance Units will be delivered or
paid to such Participant as soon as administratively practicable after the PS/PU
Payment Date (but not later than the end of the calendar year in which the PS/PU
Payment Date occurs), less any taxes or other deductions required by Applicable
Laws.

 

3. Performance Goals

A Participant’s Performance Shares and/or Performance Units are conditioned on
achievement of goals relating to absolute ROE (Absolute ROE) and ROE as compared
to our peer companies (Relative ROE), each with a 50% weighting and as specified
by the Compensation Committee with respect to the Performance Cycle.

ROE is defined, with respect to Prudential and its peer companies, as “operating
return on average equity.” With respect to Prudential’s Absolute ROE
performance, ROE is based on adjusted operating income as is publicly disclosed
in Prudential’s Quarterly Financial Supplement (QFS). Absolute ROE for each
Performance Cycle is defined as the average of the quarterly ROE figures for
such Performance Cycle published in the QFS. Relative ROE, with respect to
Prudential and its peer companies, is defined as the average annual ROE figure
derived from the QFS or other public disclosures of a peer company for each of
the three years of the Performance Cycle, as applicable. ROE for

Prudential and each peer company may be adjusted and/or normalized to exclude
the non-economic effects of foreign currency exchange re-measurements of non-yen
liabilities and assets and for certain other items as determined by Prudential.

The number of shares of Common Stock and/or the amount of cash that a
Participant may become eligible to receive will be equal to the applicable
target number of Performance Shares and/or Performance Units awarded, adjusted
by the applicable Total ROE Earned Payout Factor (which is determined based on
the achievement of the Absolute ROE and Relative ROE goals over the Performance
Cycle). Any resulting number of shares of Common Stock will be rounded to the
nearest whole number. The aggregate number of shares of Common Stock and/or the
amount of cash payable to the Participant will be the “Final Payout Amount,”
which will be made on the PS/PU Payment Date (shortly following the end of the
Performance Cycle) subject to the terms, conditions and restrictions set out in
these Terms and in the Plan, including the requirement that the Participant
remain actively employed with the Company Group as of the PS/PU Payment Date.

The Final Payout Amount will be based on the product of (a) the target number of
Performance Shares and/or Performance Units awarded, multiplied by (b) the Total
ROE Earned Payout Factor. The Compensation Committee will determine, in its sole
discretion, the Final Payout Amount.

The Absolute ROE performance will be based on the average of actual ROE for each
quarter in 2018, 2019 and 2020. The Absolute ROE goals and the respective ROE
Earned Payout Factors are as follows:

 

Absolute ROE

 

Achieved

Absolute ROE

   ROE Earned
Payout Factor  

10.0% or less

     0.0  

11.0%

     0.75  

12.5%

     1.00  

14.0% or more

     1.25  

The Relative ROE performance will be determined based on Prudential’s ROE as
compared to median performance of the North

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 11



--------------------------------------------------------------------------------

American Life Insurance Companies selected by the Compensation Committee as
peers. The Relative ROE goals and the respective ROE Earned Payout Factors are
as follows:

 

Relative ROE

 

Achieved Relative

ROE

   ROE Earned
Payout Factor  

-4.0% or less

     0.0  

-3.0%

     0.75  

0.0%

     1.00  

+3.0% or more

     1.25  

If Prudential’s ROE performance falls between any two discrete points on the
scale, the corresponding ROE Earned Payout Factor will be interpolated on a
linear basis. The Total ROE Earned Payout Factor will be the average (mean) of
the Absolute ROE Earned Payout Factor and the Relative ROE Earned Payout Factor
(i.e., the sum of the Absolute ROE Earned Payout Factor and the Relative ROE
Earned Payout Factor, divided by two (2)).

For Performance Shares and Performance Units granted in 2018, the group of peer
companies to be used for the Relative ROE performance measures is: (1) AFLAC,
Incorporated, (2) Lincoln National, (3) Manulife Financial Corporation,
(4) MetLife, Inc., (5) Principal Financial Group and (6) Sun Life Financial Inc.
The group may be changed by the Compensation Committee as it determines, in its
sole discretion, to account for any merger, consolidation, recapitalization or
reorganization, share exchange, division, sale, plan of complete liquidation or
dissolution, other disposition of all or substantially all assets, or similar
event occurring at or with any of the peer companies.

The Compensation Committee may, in its sole discretion, adjust the reported ROE
during the Performance Cycle for items not considered representative of
operations, including merger, acquisition and disposition transactions,
accounting changes, actuarial assumption updates and market unlockings.

The Relative ROE performance will be based on the trailing four quarters ended
September 30 of the applicable years, and performance may be adjusted for
unusual and non-recurring items that are publicly disclosed by Prudential or one
of the other North American life insurers.

 

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may (i) under normal circumstances, adjust the Final Payout Amount
within the standard range of 0% to 125% of the target number of Performance
Shares and/or Performance Units by up to plus or minus 15% of the amount that
would otherwise be payable to take into account performance factors and other
events, as the Compensation Committee deems desirable, and (ii) in the event of
circumstances deemed to be extraordinary by the Compensation Committee, make
additional adjustments to the Final Payout Amount.

 

4. Vesting or forfeiture of Performance Shares and/or Performance Units
following termination of Employment in specific circumstances

A Participant’s outstanding Performance Shares and/or Performance Units will
automatically be forfeited and cancelled on the termination of the Participant’s
Employment and no shares of Common Stock and/or no amount of cash will
thereafter be issued or paid with respect to the Performance Shares and/or
Performance Units, respectively, except in the specific circumstances set out in
the table on page 13.

 

5. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock and/or the payment of cash may not be
made before the date that is six (6) months after the date of such termination
of Employment (or, if earlier, the date of the Participant’s death). In
addition, to the extent necessary to comply with the requirements of
Section 409A, if an Award of Performance Shares and/or Performance Units is
treated as deferred compensation subject to Section 409A, no distribution will
be made (although vesting will accelerate to the extent otherwise provided
above) in respect of such Award upon the occurrence of a Change of Control
unless such event qualifies as a change in the ownership of a corporation,
change in the effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation within the meaning of
Section 409A.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 12



--------------------------------------------------------------------------------

6. Dividend Equivalents

A Participant granted Performance Shares and/or Performance Units will be
eligible to receive Dividend Equivalents on the lesser of (a) the Final Payout
Amount; or (b) the respective target amount of Performance Shares and/or
Performance Units, based on any regular cash

dividends declared on Common Stock from the Grant Date until the PS/ PU Payment
Date (or until the date of settlement, if sooner). Any Dividend Equivalents will
be paid in cash as soon as administratively practicable after shares of Common
Stock are delivered in respect of the corresponding Performance Shares and/or
cash is payable with respect to the Performance Units. There will be no
reinvestment option or earned interest credits on any Dividend Equivalents.

 

 

Performance Shares and Performance Units

Type of Termination

of Employment

  

Vesting Status(1)

Voluntary Resignation    All outstanding Performance Shares and/or Performance
Units are immediately forfeited. Approved Retirement   

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
the Final Payout Amount as soon as administratively practicable following the
PS/PU Payment Date (but in all events not later than the end of the calendar
year in which the PS/PU Payment Date occurs). If the Participant does not
execute a Release, all Performance Shares and/or Performance Units will be
forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

Termination for Cause   

All outstanding Performance Shares and/or Performance Units are immediately
forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Performance Shares and/or Performance
Units or any prior performance shares or performance units received within a
period of 12 months before the Participant’s termination of Employment for
Cause. If a Participant’s Employment is terminated by any member of the Company
Group for Cause, the provisions in these Terms relating to termination for Cause
will apply notwithstanding any assertion (by the Participant or otherwise) that
the Participant’s Employment was terminated for any other reason.

Death (while an active employee)    All outstanding Performance Shares and
Performance Units become fully vested at target and the Participant’s estate
will receive a corresponding number of shares of Common Stock and cash as soon
as administratively practicable (but not later than 74 days) thereafter.
Disability (if not eligible for Approved Retirement)    All outstanding
Performance Shares and/or Performance Units become fully vested at target and
the Participant will receive a corresponding number of shares of Common Stock
and/or cash as soon as administratively practicable (but not later than 74 days)
thereafter. Involuntary Termination for any other reason (if not eligible for
Approved Retirement)    If a Participant executes and submits a Release by the
date specified by Prudential (and does not later revoke the Release), a
pro-rated(2) target number of Performance Shares and/or Performance Units will
vest and the Participant will receive a corresponding number of shares of Common
Stock and/or amount of cash, respectively, as soon as administratively
practicable thereafter (but not later than 74 days after the date of the
termination of Employment). The remainder of the Performance Shares and/or
Performance Units will be forfeited. If the Participant does not execute a
Release, all Performance Shares and/or Performance Units will be forfeited on
the last date of Employment. Change of Control    Unless the Compensation
Committee determines otherwise, Performance Shares and/or Performance Units for
which 50% of the performance period has elapsed and for which the Compensation
Committee determines that performance is reasonably capable of being assessed
will be converted into Restricted Stock Units based on performance until the
date of the Change of Control. Performance Shares and/or Performance Units for
which less than 50% of the performance period has elapsed or for which
performance is not reasonably capable of being assessed will be converted into
Restricted Stock Units based on the assumption that the Awards will be earned at
target. All Restricted Stock Units will become vested and any unconverted
Performance Shares and/or Performance Units will become vested at target and the
Participant will normally receive shares of Common Stock or cash, as applicable;
unless the entity that acquires control honors, assumes, or substitutes new
rights for the Restricted Stock Units or the unconverted Performance Shares
and/or Performance Units with substantially equivalent or better rights, terms,
conditions and values as determined by the Compensation Committee.
Alternatively, the Compensation Committee may, at its sole discretion, cancel
the Restricted Stock Units or the unconverted Performance Shares and/or
Performance Units and in exchange provide for payment in cash based on the
Change of Control price.

 

(1) The treatment of a Participant’s Award as set out in this table may be
subject to certain restrictions set out in Part A of these Terms, including the
Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service in the
Performance Cycle divided by 36.

 

Terms and Conditions of the 2018 Long-Term Incentive Program 13



--------------------------------------------------------------------------------

PART E: TERMS AND CONDITIONS APPLICABLE TO BOOK VALUE UNITS UNDER THE BOOK VALUE
PERFORMANCE PROGRAM, A SUB-PROGRAM OF THE LONG-TERM INCENTIVE PROGRAM

 

1. Book Value Units

Each Participant in the Book Value Performance Program will be granted a number
of Book Value Units.

 

2. Vesting Period

Book Value Units will normally vest in equal annual installments on each of the
first three anniversaries of the Grant Date provided the Participant remains in
Employment for the applicable period.

 

3. Settlement of Book Value Units

Subject to the terms and conditions of the Plan and subject to the Participant’s
continued Employment through the applicable BVU Payment Date, as soon as
administratively practicable after the date any Book Value Units vest (but not
later than the end of the calendar year in which the Book Value Units vest), a
Participant will be paid an amount in cash equal to the product of (a) the
number of Book Value Units that have become vested and (b) the Book Value Per
Share as of the fiscal quarter ended on or immediately before the applicable BVU
Payment Date, less any taxes or other deductions required by Applicable Laws.

 

4. Vesting or forfeiture of Book Value Units following termination of Employment
in specific circumstances

A Participant’s outstanding Book Value Units will automatically be forfeited and
cancelled on the termination of the Participant’s Employment and no amount will
thereafter be payable with respect to the Book Value Units, except in the
specific circumstances set out in the table on page 15.

 

5. Forfeiture

Subject to any clawback, recoupment or forfeiture policy adopted by Prudential
that is applicable to the Participant and notwithstanding any provisions in
these Terms to the contrary, the

Compensation Committee may, in its sole discretion, reduce (but not below zero)
the account balance of any Participant under the Book Value Performance Program
if, in the opinion of the Compensation Committee, the Participant has engaged in
conduct, or omitted taking appropriate action, which is a contributing factor in
the material restatement of any annual Prudential consolidated income statement,
as filed with the Securities and Exchange Commission and as discussed with
Prudential’s Audit Committee, with such restatement being filed primarily to
correct an error in the consolidated income statement. Any determination by the
Compensation Committee regarding such a reduction will be final, conclusive and
binding on all parties.

 

6. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, payment of any cash amount due may not be made before the date that is
six (6) months after the date of such termination of Employment (or, if earlier,
the date of the Participant’s death). In addition, to the extent necessary to
comply with the requirements of Section 409A, if an Award of Book Value Units is
treated as deferred compensation subject to Section 409A, no distribution will
be made (although vesting will accelerate to the extent otherwise provided
above) in respect of such Award upon the occurrence of a Change of Control
unless such event qualifies as a change in the ownership of a corporation,
change in the effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation within the meaning of
Section 409A.

 

7. No Dividend Equivalents

A Participant granted Book Value Units will not be eligible to receive Dividend
Equivalents on the Book Value Units.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 14



--------------------------------------------------------------------------------

Book Value Units

Type of Termination

of Employment

 

Vesting Status(1)

Voluntary Resignation   All outstanding Book Value Units are immediately
forfeited. Approved Retirement  

If the Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
payment in respect of his or her remaining Book Value Units at the same time and
in the same amounts that would have been payable had the Participant remained in
Employment. If the Participant does not execute a Release, all Book Value Units
will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

Termination for Cause  

All outstanding Book Value Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit in respect of the Book Value Units or any prior
Book Value Units or Awards received within a period of 12 months before the
Participant’s termination of Employment for Cause. If a Participant’s Employment
is terminated by any member of the Company Group for Cause, the provisions in
these Terms relating to termination for Cause will apply notwithstanding any
assertion (by the Participant or otherwise) that the Participant’s Employment
was terminated for any other reason.

Death (while an active employee)   All outstanding Book Value Units become fully
vested and the Participant’s estate will receive a cash payment equal to the
product of (I) the number of such outstanding Book Value Units and (II) the Book
Value Per Share as of the fiscal quarter ended on or immediately before the date
of the Participant’s death. This cash payment will be made as soon as
administratively practicable (but not later than 74 days) after the date of the
Participant’s death. Disability (if not eligible for Approved Retirement)   All
outstanding Book Value Units become fully vested and the Participant will
receive a cash payment equal to the product of (I) the number of such
outstanding Book Value Units and (II) the Book Value Per Share as of the fiscal
quarter ended on or immediately before the Participant’s termination of
Employment. This cash payment will be made as soon as administratively
practicable (but not later than 74 days) after the Participant’s termination of
Employment. Involuntary Termination for any other reason (if not eligible for
Approved Retirement)   If a Participant executes and submits a Release by the
date specified by Prudential (and does not later revoke the Release), a
pro-rated(2) number of such Participant’s then outstanding Book Value Units will
vest and the Participant will receive a cash payment equal to the product of
(I) such pro-rated number of such outstanding Book Value Units and (II) the Book
Value Per Share as of the fiscal quarter ended on or immediately prior to the
Participant’s termination of Employment. This cash payment will be made as soon
as administratively practicable (but not later than 74 days after the
Participant’s termination of Employment). The remainder of the Participant’s
outstanding Book Value Units will be forfeited. If the Participant does not
execute a Release, all Book Value Units will be forfeited on the last date of
Employment. Change of Control   Unless the Compensation Committee determines
otherwise, all Book Value Units will be converted into Restricted Stock Units
based on the Book Value Per Share on the fiscal quarter ended on or immediately
prior to the Change of Control. All Restricted Stock Units and any unconverted
Book Value Units will become vested and the Participant will normally receive a
payment in cash based on the Book Value Per Share on the fiscal quarter ended on
or immediately prior to the Change of Control; unless the entity that acquires
control honors, assumes, or substitutes new rights for the Restricted Stock
Units or the unconverted Book Value Units with substantially equivalent or
better rights, terms, conditions and values as determined by the Compensation
Committee.

 

(1) The treatment of a Participant’s Award as set out in this table may be
subject to certain restrictions set out in Part A of these Terms, including the
Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service since the
Grant Date (or, if less, since the last BVU Payment Date) divided by the
remainder of (i) 36 minus (ii) the product of (A) 12 and (B) the number of
anniversaries of the Grant Date that have occurred prior to the date of
termination of Employment.

The Compensation Committee in its sole discretion will determine the Book Value
Per Share, and any amount of payments thereof.

 

Terms and Conditions of the 2018 Long-Term Incentive Program 15



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

For the purposes of the Terms, the following words and expressions have the
meanings ascribed to them.

Applicable Laws — applicable laws, rules and regulations relating to any Awards
made under the Plan or otherwise relating to the Plan.

Approved Retirement — termination of a Participant’s Employment:

 

(i) on or after the Participant’s normal retirement date or any early retirement
date established under any defined benefit pension plan maintained by a member
of the Company Group in which the Participant participates; or

 

(ii) when the Participant has reached either (A) age 65; or (B) age 55 with a
minimum of 10 years’ service.

Approved Retirement does not apply to any Participant who has an Agent Emeritus
contract with any of Prudential’s insurance affiliates or to a Participant whose
Employment is terminated for Cause, even if, in either case, the Participant is
receiving retirement benefits or is otherwise eligible for retirement or has
satisfied the conditions in (ii) above.

Award —an Option, a Restricted Stock Unit, a Performance Share, a Performance
Unit or a Book Value Unit, or a combination thereof granted under the Plan.

Board — the board of directors of Prudential.

Book Value Per Share — the per-share amount of the equity attributed to
Prudential Financial, Inc., excluding total accumulated other comprehensive
income and the non-economic effects of foreign currency exchange rate
remeasurements of non-yen liabilities and assets, as determined based on
Prudential’s financial statements for the relevant period and as adjusted by
Prudential as it deems appropriate or desirable.

Book Value Unit — an award of Performance Units (as such term is defined in the
Plan), payable in cash, and valued based on the Book Value Per Share (subject to
forfeiture and transfer restrictions).

BVU Payment Dates — the dates on which the continuing service requirement
applicable to one-third of the Book Value Units are scheduled to expire, as
specified by the Compensation Committee at the Grant Date, which occur on the
first three anniversaries of the Grant Date.

Cause — includes but is not restricted to any of the following (as determined by
the Compensation Committee):

 

(i) dishonesty, fraud or misrepresentation;

 

(ii) inability to obtain or retain appropriate licenses;

 

(iii) violation of any rule or regulation of any regulatory agency or
self-regulatory agency;

 

(iv) violation of any policy or rule of Prudential or any member of the Company
Group;

 

(v) commission of a crime;

 

(vi) breach by a Participant of any covenant or agreement with any member of the
Company Group not to disclose or misuse any information pertaining to, or misuse
any property of, any member of the Company Group; or

 

(vii) any act or omission detrimental to the conduct of the business of any
member of the Company Group.

Change of Control — occurs, in general, when:

 

(i) any person or entity outside of Prudential acquires, directly or indirectly,
twenty-five percent (25%) or more of the combined voting power of Prudential or
of the combined assets of Prudential (and members of the Company Group);

 

(ii) the composition of the Board changes over a 24-month period such that the
Incumbent Directors no longer constitute a majority of the Board; or

 

(iii)

a Corporate Event completes and immediately following completion the

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 16



--------------------------------------------------------------------------------

  shareholders of Prudential immediately before the Corporate Event do not hold,
directly or indirectly, in substantially the same relative proportions as
immediately prior to the Change of Control, a majority of the voting power of,
in the case of (a) a merger or consolidation, the surviving or resulting
corporation; (b) a share exchange, the acquiring corporation; or (c) a division
or a sale or other disposition of assets, each surviving, resulting or acquiring
corporation which, immediately following the relevant Corporate Event, holds
more than twenty-five percent (25%) of the consolidated assets of Prudential
immediately before the Corporate Event.

Code — the United States Internal Revenue Code of 1986, as amended.

Common Stock — a share of Common Stock in Prudential.

Company Group — Prudential and/or its subsidiaries.

Company Group Managers — with respect to any Participant, each of the
individuals who serve as the head of such Participant’s business unit or
corporate function and the head of Human Resources for such business unit or
corporate function, or his or her respective delegates.

Compensation Committee — the Compensation Committee of the Board, which
administers the Plan.

Corporate Event — a merger, consolidation, recapitalization or reorganization,
share exchange, division, sale, plan of complete liquidation or dissolution, or
other disposition of all or substantially all of the assets of Prudential which
has been approved by the shareholders of Prudential.

Disability — means, with respect to any Participant, long-term disability as
defined under the welfare benefit plan maintained by the member of the Company
Group in which the Participant participates and from which the Participant is
receiving a long-term disability benefit. In jurisdictions outside the United
States where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, receipt of long-term
disability benefit from such a program is considered to have met the disability
definition of the Plan.

Dividend Equivalents — an amount paid in lieu of dividends declared on Common
Stock during a period that an applicable Award is outstanding.

Employment — means employment with any member of the Company Group.

Exercise Date — the date on which an Option is validly exercised.

Expiration Date — the tenth anniversary of the Grant Date and the last date on
which an Option can be exercised, unless the Participant’s Employment ends
before the Expiration Date or a Change of Control occurs.

Grant Date — with respect to an Award, the date on which it is granted under the
Plan.

Grant Price — the price set at the Grant Date at which a share of Common Stock
can be acquired on exercise of an Option.

Incumbent Directors — with respect to any period of time specified under the
Plan for the purposes of determining a Change of Control, the persons who were
members of the Board at the beginning of the period, as well as any director
elected to the Board or nominated for election to the Board by a majority of the
Incumbent Directors.

Market Value — means, on any date, the price at which shares of Common Stock
were last traded on that date on the New York Stock Exchange or, if there are no
transactions on that date, the closing price on the immediately preceding date
on which there was a transaction. For the purposes of determining the taxable
income from Awards, it should be noted that in some countries there are specific
rules that set out how Market Value is determined.

Option — a conditional right (which is subject to forfeiture and transfer
restrictions) granted under the Plan to purchase one share of Common Stock in
the future at a set price within a set time period specified by the Compensation
Committee at the Grant Date.

Participant — any employee of a member of the Company Group who holds an
outstanding Award.

Performance Share — a right (which is subject to forfeiture and transfer
restrictions) to receive a

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 17



--------------------------------------------------------------------------------

share of Common Stock, conditioned and subject to adjustment upon the
achievement of specified performance goals during the applicable performance
period, and further subject to satisfaction of the applicable continued service
requirements.

Performance Unit — a right (which is subject to forfeiture and transfer
restrictions) to receive cash valued by reference to a share of Common Stock,
conditioned and subject to adjustment upon the achievement of specified
performance goals during the applicable performance period, and further subject
to satisfaction of the applicable continued service requirements.

Plan — the Prudential Financial, Inc. 2016 Omnibus Incentive Plan, a stock-based
compensation plan adopted by the Board and ratified by the shareholders of
Prudential in May 2016.

Prudential — Prudential Financial, Inc., a New Jersey corporation, and any
successor to Prudential Financial, Inc.

PS/PU Payment Date — the date on which the continuing service requirement
applicable to a Performance Share or a Performance Unit, as appropriate, is
scheduled to lapse, regardless of the lapse of such conditions as of any
Employment termination, as specified by the Compensation Committee at the Grant
Date, which is in the month of February immediately following the end of the
applicable performance cycle.

Release — a separation agreement, general release and/or waiver in a form and
with terms and conditions (including but not limited to, non-solicitation of
employees and business of any member of the Company Group) satisfactory to
Prudential.

Restricted Stock Unit — a conditional right (which is subject to forfeiture and
transfer restrictions) granted under the Plan to receive one share of Common
Stock at the end of a period of time specified by the Compensation Committee at
the Grant Date.

RSU Payment Date — the date on which the continuing service requirement
applicable to a Restricted Stock Unit is scheduled to lapse, as specified by the
Compensation Committee at the Grant Date, which is the third anniversary of the
Grant Date.

Section 409A — Section 409A of the Code, including any regulations issued under
Section 409A.

Vest — when an Option can be exercised, or a Participant is entitled to receive
(i) shares of Common Stock under a Restricted Stock Unit; (ii) shares of Common
Stock under a Performance Share (iii) cash under a Performance Unit; or
(iv) cash under a Book Value Unit, as appropriate, and “Vested” and “Vesting”
will be construed accordingly.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 18



--------------------------------------------------------------------------------

SCHEDULE 2 COUNTRY SPECIFIC VARIATIONS

NOTICE PERIOD

The Notice Period requirement in Section 6(e) of Part A of this document applies
only to Participants who are employed in the United States.

DATA PROTECTION (Applicable to all countries other than the United States)

Participants acknowledge that personal data in relation to them may be held by
Prudential or any member of the Company Group and passed on to a third party
broker, registrar, administrator or trustee for the operation or administration
of the Plan. Participants based in the European Union can find further
information about how Prudential processes personal data in Prudential’s privacy
notice, available on request from a Participant’s local human resources
representative.

Personal data includes, but is not limited to, the information provided in the
Participant’s grant documents and any changes thereto, other appropriate
personal and financial data, and information about the Participant’s
participation in the Plan and shares granted under the Plan from time to time
(collectively, Personal Data). The legal persons for whom Personal Data is
intended include Prudential and any member of the Company Group, any plan
administrator selected by Prudential from time to time, and any other person or
entity that Prudential involves in the administration of the Plan. Prudential
will take all reasonable measures to keep Personal Data, confidential and
accurate. A Participant can access, correct, and request the erasure of their
Personal Data by contacting their human resources representative.

In relation to processing of personal data which is outside the scope of EU data
protection laws (i.e. not processed in the context of the activities of a
controller or processor established in the European Union and not otherwise
within the scope of European Union data protection laws, or the laws

of a jurisdiction deemed to be adequate for the purposes of European Union data
protection laws):

(a) a Participant agrees by accepting an Award to permit Prudential to process
personal data and sensitive personal data about the Participant in connection
with the Plan;

(b) a Participant consents to Prudential processing and transferring any
Personal Data outside the country in which the Participant works or is employed
to the United States and any other third countries; and

(c) a Participant understands and agrees that the transfer of information is
important to the administration of the Plan and failure to consent to the
transmission of that information may limit their ability to participate in the
Plan.

ARGENTINA

1. Central Bank Regulations

Funds remitted to or from Argentina in connection with the Plan are subject to
Central Bank Regulations. Any violations of those regulations will incur
penalties and fines. Each Participant will be responsible for seeking
appropriate advice on the Applicable Laws in effect at the time any funds are
transferred to or from Argentina.

2. Tax Withholding

For the purpose of calculating the tax withholding requirements, the taxable
income from Restricted Stock Units and Performance Shares will be allocated in
full to the month in which vesting occurs.

AUSTRALIA

All Participants who are residents in Australia may enroll in the Plan only by
signing and returning the acknowledgement and acceptance form set out in
Schedule 5 and accepting all the terms and conditions of the Program and the
Plan.

In addition to the terms of the Plan summarized in this document, upon request
Prudential will provide a Participant with a copy of the Plan at no charge and
within a reasonable period of the Participant so requesting.

Awards under the Plan are granted to Participants for nil cash consideration.

Prudential will provide the current Market Value of the underlying shares of
Common Stock to a Participant who requests this information within a reasonable
period of the Participant so requesting. The current Market Value of the shares
of Common Stock to which the Restricted Stock Units and

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 19



--------------------------------------------------------------------------------

Performance Shares relate can be found on the NYSE website at
https://www.nyse.com/quote/XNYS:PRU.

Please note that this document has not been prepared in accordance with the
Corporations Act 2001 (Cth) (Corporations Act) enacted in Australia. It is not a
disclosure document for the purposes of Chapter 6D of the Corporations Act and
has not been lodged with the Australian Securities & Investments Commission
(ASIC).

WARNING:

No financial product advice is provided in the documentation relating to the
Plan and nothing in the documentation should be taken to constitute a
recommendation or statement of opinion that is intended to influence a person or
persons in making a decision to participate in the Plan. The document does not
take into account the personal objectives, financial situation or needs of any
particular person. Before acting on the information contained in the
documentation, or making any financial decisions relating to your participation
in the Plan, you should consider obtaining your own professional financial
product advice from an independent person who is licensed by ASIC to give such
advice. You are advised to seek independent professional advice regarding the
Australian tax consequences of the grant of any Award and the acquiring and
disposing of any Common Stock that is delivered or transferred in connection
with an Award under the Plan according to your own particular circumstances.

The business, assets and operations of Prudential are subject to certain risk
factors that have the potential to influence the operating and financial
performance of Prudential in the future. These risks can impact the value of an
investment in the securities of Prudential, including Restricted Stock Units and
Performance Shares offered under the Plan, and Common Stock delivered or
transferred in connection with an Award under the Plan.

As described in Section 5 of Part A of this document, neither Prudential nor any
other person guarantees the performance of the Awards, shares of Common Stock or
Prudential.

For certain tax considerations associated with an Award, please refer to
Section 4 of Part A of this document.

BRAZIL

The provisions of Section 6 of Part A will not apply to Participants resident in
Brazil.

Participants who are resident in Brazil will not be required to execute and
submit a Release in any circumstances. However, for the purposes of determining
the extent to which a Participant’s Awards will vest on the termination of a
Participant’s Employment under the provisions of Parts B and C, the Participant
will be deemed to have executed and submitted a Release.

The offer of investments through the Plan is addressed to Prudential employees
only and does not constitute a public offering for purposes of Brazilian
regulations. The offer of investments through the Plan will not be registered at
the Brazilian Securities Exchange Commission (Comissão de Valores Mobiliarios —
CVM).

THE EUROPEAN UNION

The provisions in these Terms relating to the impact of the termination of a
Participant’s Employment due to retirement will not apply to Participants in the
European Union due to the Applicable Laws relating to age discrimination.

FRANCE

Participants in France should notify their employer, within 10 days of receipt
of this document if they require a French version of this document. If they do
not notify their employer that they require a French version, Participants will
be treated as accepting all Terms included in this document and will be bound by
them in all circumstances.

The Company has not offered and will not offer, directly or indirectly, options,
awards, shares or units to the public in France under the Plan. The Company has
not distributed or caused to be distributed and will not distribute or cause to
be distributed to the public in France, the summary of the Plan, the Omnibus
Plan brochures, or any other offer materials relating to options, awards, shares
or units. Offers and distributions under the Plan have been and will be made in
France only to a restricted circle of investors, as defined in, and in
accordance with, Articles L. 411-1, L. 411-2 and D. 411-4 of the French Code
monétaire et financier.

The shares of Common Stock may be resold directly or indirectly only in
compliance with Articles L. 411-1, L.411-2, L. 412-1 and L.621-8 to L. 621-8-3
of the French Code monétaire et financier.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 20



--------------------------------------------------------------------------------

GERMANY

Any cross-border payments in excess of EUR 12,500 made or received by
Participants who are resident in Germany in connection with transactions in
securities and derivative instruments must be reported by the Participant to the
German Federal Bank.

HONG KONG

The term “prospectus” in this document should be read as “confidential offering
materials.”

The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. Participants are advised to exercise caution in relation to their
participation in the Plan. If a Participant is in any doubt about any of the
content of this document or the grant of an Award under the Plan, they should
obtain appropriate, independent, professional advice.

This document is being sent to Participants for their own personal use and
should not be disclosed to third parties.

The grant of Awards does not constitute an offer or invitation to the public
within the meaning of the Companies (Winding Up and Miscellaneous Provisions)
Ordinance or the Securities and Futures Ordinance of Hong Kong, and is made on
terms that only the qualifying person (as defined in the Companies Ordinance) to
whom this document has been addressed can acquire Awards. Qualifying persons who
accept or are deemed to accept Awards warrant that they are doing so for
investment purposes only and not with a view to the resale of their investment.
In any event, the Awards may not be offered or sold in Hong Kong except in
circumstances which do not result in the offer document being a “prospectus” as
defined in the Companies Ordinance or which do not constitute an offer to the
public within the meaning of the Companies Ordinance. Unless permitted to do so
under the securities laws of Hong Kong, no person will issue or possess for the
purposes of issue, whether in Hong Kong or elsewhere, any advertisement,
invitation or document relating to the Awards which is directed at, or the
contents of which are likely to be accessed or read by, the public of Hong Kong
within the meaning of the Securities and Futures Ordinance.

INDIA

Any shares of Common Stock transferred by Prudential to a Participant free or at
a concession rate will be regarded as a benefit subject to income tax.

Funds remitted to or from India in connection with the Plan may be subject to
approval of the Reserve Bank of India depending on the total value of
remittances per financial year (April to March).

INDONESIA

Acknowledgement and acceptance

All Participants who are residents in Indonesia may enroll in the Plan only by
signing and returning the acknowledgement and acceptance form set out in
Schedule 5 and accepting all the terms and conditions of the Program and the
Plan.

The offering does not constitute a public offering in Indonesia

The offering of options, awards, shares or units under the Plan does not
constitute a public offering of securities in Indonesia under Law No. 8 of 1995
regarding Capital Markets. The Plan may not be distributed in Indonesia and the
Awards may not be offered to more than 100 Indonesian parties and/or granted to
more than 50 Indonesian parties wherever they are domiciled, or to Indonesian
citizens, in a manner which constitutes a public offering under the laws and
regulations of Indonesia.

The participation will not create an employment relationship

An employee may become a Participant by virtue of their Employment with an
Indonesian Employer. It is an employee’s sole decision whether to enroll in the
Plan by accepting the Terms. Participation in the Plan does not mean that
Prudential or any other member of the Company Group is the employing entity or
that a Participant has any kind of Employment relationship with Prudential or
any member of the Company Group. The Participant’s employer is the Indonesian
Employer to which the Participant is contracted.

Indonesian language version

Indonesian Participants should notify their employer, within 30 days of receipt
of this document if they require an Indonesian language version of this
document. If they do not notify their employer that they require an Indonesian
language

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 21



--------------------------------------------------------------------------------

version, Indonesian Participants will be deemed to confirm that they fully
understand and agree to be bound by the Terms, notwithstanding that this
document is prepared in the English language.

Each of the Indonesian Participants further agrees that the English language of
this document will not affect the validity, binding effect or enforceability of
this document, and will not allow or assist any party in any manner or forum in
any jurisdiction to: (i) challenge the validity of, or raise or file any
objection to this document or the Terms; (ii) defend its non-performance or
breach of its obligations under this document or the Terms; (iii) allege that
this document or the Terms are against public policy or otherwise do not
constitute legal, valid and binding obligations, enforceable against an
Indonesian Participant in accordance with the Terms, on the basis of any failure
to comply with Law No. 24 of 2009 or the implementing presidential regulation
(when issued).

IRELAND

Prospectus Directive

This document:

 

(i) has not been prepared in accordance with Directive 2003/71/EC on
prospectuses or any measures made under that Directive or the laws of Ireland or
of any EU Member State or EEA treaty adherent state that implements that
Directive or those measures;

 

(ii) has not been reviewed by any regulatory authority in Ireland or in any
other EU Member State or EEA treaty adherent state; and

 

(iii) therefore, may not contain all of the information required where a
document is prepared pursuant to the Directive or those laws or measures.

JAPAN

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board from time to
time (Guidelines), then the Participant agrees to retain ownership of 50% of

the net shares of Common Stock (after payment of the Grant Price, if any, and
applicable fees and taxes) acquired on exercise of an Option or the vesting of
an Award until the first anniversary of the acquisition of those shares of
Common Stock. For senior officers who are not Executive Officers: these
guidelines will cease to apply once the Participant has satisfied the Guidelines
or, if earlier, upon termination of the senior officer’s Employment. Once the
Participant has satisfied this holding period, the Participant may dispense of
any shares of Common Stock held in excess of the Guidelines, subject to the
Personal Securities Trading Policy, including the “Reporting Responsibilities
and Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

LUXEMBOURG

The shares of Common Stock and/or other instruments offered under the grant
documentation may not be offered to persons in the Grand Duchy of Luxembourg
unless they are employees of PGIM Real Estate Luxembourg S.A. The shares of
Common Stock may not be offered or sold to the public in the Grand Duchy of
Luxembourg, directly or indirectly, and the documents or other materials
provided in connection with the Plan may not be distributed, or otherwise made
available in or from, or published in, the Grand Duchy of Luxembourg.

MEXICO

Employees employed by Prudential Seguros Mexico, S.A. or PGIM Real Estate Mexico
S.C. may be eligible to participate in the Plan due to the commercial
relationship between (a) Prudential or any member of the Company Group; and
(b) Prudential Seguros Mexico, S.A. or PGIM Real Estate Mexico S.C.

It is expressly agreed and understood that the Participants are employed by
their Mexican employer (the Mexican Employer), namely Prudential Seguros Mexico,
S.A. or PGIM Real Estate Mexico S.C. and will not become employed by any other
members of the Company Group as a result of receiving any Awards under the Plan.

An employee may become a Participant by virtue of their Employment with a
Mexican Employer, their sole decision to enroll in the Plan and by accepting the
terms and conditions contained in this document. Such participation does not
mean that Prudential or any other member of the Company Group is the employing
entity or that a Participant

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 22



--------------------------------------------------------------------------------

has any kind of Employment relationship with Prudential or any member of the
Company Group, as the Participant’s employer is the Mexican Employer to which
the Participant is contracted.

The provisions of Section 9 of Part A will not apply to Participants who are
residents in Mexico. The Plan and Program will be governed by Mexico’s Federal
Labor Law. Each Participant and former Participant irrevocably submits to the
exclusive jurisdiction of, and agrees that all disputes, claims and proceedings
with respect to the Plan or any payment or non-payment under the Plan will be
brought to, the Mexican State Conciliation and Arbitration Labor Board (the
Labor Board).

The provisions of Section 10 of Part A will not apply to Participants who are
residents in Mexico. All Participants who are residents in Mexico may enroll in
the Plan only by signing and returning the acknowledgement and acceptance form
set out in Schedule 5 and accepting all the terms and conditions of the Program
and the Plan.

If any provision of the Plan or its application to any circumstance or person is
found to be invalid by the Labor Board, the remainder of the Plan and the
application of the provision to other persons or circumstances will not be
affected.

Awards under the Plan are private offerings under Article 8 paragraph III of the
Securities Law of Mexico. The securities have not been registered with the
National Registry of Securities (Registro Nacional de Valores) maintained by the
National Banking and Securities Commission (Comision Nacional Bancaria y de
Valores) and may not be offered or sold publicly in Mexico. Awards under the
Plan do not constitute public offerings under the Securities Market Law (Ley del
Mercado de Valores) and are made under this Plan which is applicable to
employees of Prudential or entities which are controlled by Prudential pursuant
to the Securities Market Law. This private offering and all other information as
contained in this document are exclusively for the benefit of and distribution
of the addressee. This document and other materials provided in connection with
the Plan may not be publicly distributed in Mexico.

POLAND

Bank Notification

A Participant must notify the National Bank of Poland within 20 days following
the end of each quarter of a year of the number and value of all

overseas stocks (including shares of Common Stock) owned by the Participant if
the aggregate value of the overseas securities held by the Participant at the
end of the preceding year exceeded PLN 7 million (approximately EUR 1.6
million).

Restrictive Covenants

The restrictive covenant set out in Section 6(b)(ii) of Part A will not apply.

This document:

 

(i) has not been prepared in accordance with Directive 2003/71/EC on
prospectuses or any measures made under that Directive or the laws of Poland or
of any EU Member State or EEA treaty adherent state that implements that
Directive or those measures;

 

(ii) has not been reviewed by any regulatory authority in Poland or in any other
EU Member State or EEA treaty adherent state; and

 

(iii) therefore, may not contain all of the information required where a
document is prepared pursuant to the Directive or those laws or measures.

SINGAPORE

Awards are granted to Participants in Singapore pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (SFA). An Award is, therefore, subject to
the general resale restriction under section 257 of the SFA and Participants
undertake not to make any subsequent sale in Singapore, or any offer of sale in
Singapore, of any of the shares of Common Stock comprised in the Award unless
that sale or offer in Singapore is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) other than section 280 of the Securities and
Futures Act (Cap 289, 2006 Ed.).

TAIWAN

The Program is not registered in Taiwan with the Securities and Futures Bureau
and is not subject to the securities laws of Taiwan.

A Participant must notify the Central Bank of China of all remittances in and
out of Taiwan of foreign currency in excess of US $5 million per calendar year
and US $100,000 per transaction.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 23



--------------------------------------------------------------------------------

All employees who are resident in Taiwan who wish to participate in the Plan
must execute a data protection consent form.

UNITED KINGDOM

Restricted Stock Units, Options and Performance Shares — section 431(1) election

A Participant is required to enter into with his or her employer a legally
enforceable joint election, approved by HMRC under section 431(1) of the Income
Tax (Earnings and Pensions) Act 2003 (the Election), within thirty (30) days of
the first grant of Awards of Restricted Stock Units, Options or Performance
Shares (or at such other time as required by the Participant’s employer but so
that the joint election is legally enforceable and valid). The Election
dis-applies, for the purpose of UK income tax only, all of the restrictions
attaching to the restricted stock the Participant acquires on the vesting of
Restricted Stock Units or Performance Shares or on the exercise of Options
granted to the Participant at any time after the election is made, with the
restrictions continuing to apply in all other respects and for all other
purposes.

Tax-Advantaged Stock Options

The Options will be subject to the Terms (as modified below) and the terms and
conditions set out in the Prudential Financial, Inc. 2007 HMRC Approved Sub-Plan
to the Prudential Financial, Inc. 2016 Omnibus Incentive Plan (the Sub-Plan).
Section 2 of Part C will not apply to Participants granted tax-advantaged
options in the UK, but the following will apply:

“The method of exercise of your Options under the Sub-Plan is a cash exercise,
which lets you receive stock, after paying the Grant Price, applicable taxes and
fees, in cash. Any other method will result in an exercise that will not be
considered tax-advantaged under the Sub-Plan.”

Section 6 and the final paragraph of Section 13 of Part A will not apply to
participants in the United Kingdom.

In addition, the provisions in these Terms relating to the impact of the
termination of a Participant’s Employment due to retirement will not apply to
Participants in the United Kingdom due to the Applicable Laws relating to age
discrimination.

UNITED STATES

Options — for executives subject to the reporting requirements under
Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended, Section 2
of Part C will not apply to executives but the following will apply.

“An Option may be exercised by the Participant:

 

  (i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

  (ii) directing the immediate sale of sufficient shares of Common Stock
acquired on exercise necessary to pay the Grant Price and any applicable taxes
and fees and receive the remaining shares of Common Stock (Sell to Cover).”

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board from time to
time (Guidelines), then the Participant agrees to retain ownership of 50% of the
net shares of Common Stock (after payment of the Grant Price, if any, and
applicable fees and taxes) acquired on exercise of an Option or the vesting of
an Award until the first anniversary of the acquisition of those shares of
Common Stock. For senior officers who are not Executive Officers, these
guidelines will cease to apply once the Participant has satisfied the Guidelines
or, if earlier, upon termination of the senior officer’s Employment. Once the
Participant has satisfied this holding period, the Participant may dispense of
any shares of Common Stock held in excess of the Guidelines, subject to the
Personal Securities Trading Policy, including the “Reporting Responsibilities
and Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

All Restricted Stock Units, Book Value Units, Performance Shares or Performance
Units granted under the 2018 Long-Term Incentive Program to a Participant who is
a “covered employee” under Code Section 162(m) are subject to an additional
performance condition and an additional limitation. The additional performance
condition is that

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 24



--------------------------------------------------------------------------------

Adjusted Operating Income (as defined in the Plan) must be positive in at least
one fiscal year during which the Award is outstanding for at least 276 days of
that year, and the additional limitation is that the amount payable to such a
Participant for those Awards in any year may not exceed four-tenths of one
percent (0.4%) of the highest amount of Adjusted Operating Income for any of the
three fiscal years ended prior to the year payment on those Awards is due.
Notwithstanding any provision in these Terms to the contrary, if a Participant
is a “covered employee” within the meaning of Code Section 162(m), (1) any
pro-rated payment the Participant would otherwise be entitled to receive under
and subject to the otherwise applicable conditions set out in this document in
connection with (i) an Approved Retirement; or (ii) an Involuntary Termination
other than for Cause, Approved Retirement, Death or Disability, will nonetheless
be subject to the satisfaction of the condition set out in the immediately
preceding sentence, and, in addition, payment in respect of any Award on account
of any Involuntary Termination described in subclause (ii) will not be made
until after the close of the calendar year in which such Involuntary Termination
of Employment occurs (but not later than March 15 of such subsequent calendar
year); and (2) if such Participant is granted Restricted Stock Units, any
Dividend Equivalents credited on the Restricted Stock Units based on any regular
cash dividends declared on Common Stock from the Grant Date until the RSU
Payment Date (or until the date of forfeiture, as applicable, if sooner) will
become vested at the same time and subject to the same conditions as apply to
the underlying Restricted Stock Units and will be payable in cash as soon as
administratively practicable after shares of Common Stock are delivered in
respect of the corresponding vested Restricted Stock Units.

Notwithstanding anything to the contrary in these Terms and in compliance with
the Defend Trade Secrets Act of 2016 (the DTSA) (codified at 18 U.S.C. § 1833),
an individual will not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made (a) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (b) solely for the purpose of reporting or
investigating a suspected

violation of law. An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (a) files any
document containing the trade secret under seal; and (b) does not disclose the
trade secret, except pursuant to court order.

California Employees: Section 6(b) of these Terms will not apply to a
Participant during the time period a Participant works in California, except to
the extent Section 6(b)(i) prevents the Participant from soliciting, either
directly or indirectly, any employee of the Company Group (other than the
Participant’s administrative assistant) to terminate his or her relationship
with the Company Group, for Participant’s own benefit or for the benefit of any
other person or entity, which will remain in full force and effect. Likewise,
Section 6(e) of these Terms will not apply to a Participant during the time
period the Participant works in California, to the extent it is not permitted by
California law. Further, notwithstanding any provision in Section 6(e) to the
contrary, during the time period a Participant works in California, the Company
Group or Company Group Managers will not pursue, and a Participant who works in
California will not consent to, the issuance of an injunction or a temporary
restraining order under Section 6(e). Notwithstanding the foregoing, during the
time period a Participant works outside of California, Sections 6(b) and (e) of
these Terms will apply.

The immediately preceding paragraph will also apply to the Terms and Conditions
applicable to all prior Awards granted under the Plan and provisions in those
Terms and Conditions comparable to Section 6(b) to the extent that such
provision prohibits post-termination hiring of an employee of the Company Group
or post-Employment competition with the Company Group.

 

 

Terms and Conditions of the 2018 Long-Term Incentive Program 25



--------------------------------------------------------------------------------

SCHEDULE 3

NOTICE PERIODS

The Notice Period required to be provided by a Participant who is employed in
the U.S. under Section 6(e) of Part A of this document(1) is determined by their
business unit/corporate function and position as of the date that they provide
the written notice of the resignation of their Employment, as follows:

 

Business Unit/

Corporate Center

    

Participants with the Following Grade

Level or Equivalent Designation Levels(2)

  

Notice

Period(5)

PGIM/International Insurance      Grades 07P(3), 07A; Levels 540, 550, 790(4)   
60 days PGIM/International Insurance      Grades 03P-06P; Levels 560, 56A,
790-MD, AMS    90 days All others      Grade 06P; Level 560    30 days All
others      Grades 01P-05P; Level 56A    60 days

 

(1) The notice period requirement in Section 6(e) of Part A of this document
applies only to Participants who are employed in the U.S.

(2) The equivalent designation levels provided is not an exhaustive list. Other
equivalent grade levels may be subject to the Notice Period required under
Section 6(e) of Part A of this document. The equivalent designation levels may
be subject to change at the discretion of the Company Group or the Company Group
Managers, as applicable.

(3) Grade 07P other than Director title.

(4) Level 790 other than Managing Director (MD) title.

(5) The Notice Period commences as of the date written notice is received by the
Participant’s manager.

 

Terms and Conditions of the 2018 Long-Term Incentive Program 26



--------------------------------------------------------------------------------

SCHEDULE 4

FORM FOR DECLINING AN AWARD

If you wish to decline the grant of the Restricted Stock Units, the Options, the
Performance Shares, the Performance Units, or the Book Value Units, as
applicable, granted to you pursuant to the 2018 Long-Term Incentive Program
under the Prudential Financial, Inc. 2016 Omnibus Incentive Plan, you should
complete and return this form by facsimile on or before the date three weeks
after the Grant Date to Stock Plan Administration at (973) 367-8251 or by
certified mail with return receipt, postmarked on or before the date three weeks
after the Grant Date to Stock Plan Administration, 751 Broad Street, 18th Floor,
Newark, New Jersey 07102. Please note that if you decline the grant of an Award,
that Award (including, but not limited to, any rights, payments, interests or
benefits you have or may have under, related to or associated with, that Award)
will be cancelled and terminated immediately.

I,                                          
                                         
                                                            , hereby decline the
grant of:

 

         

Check as

appropriate

(i)    all of the Restricted Stock Units;    ☐ (ii)    all of the Options;    ☐
(iii)    all of the Performance Shares;    ☐ (iv)    all of the Performance
Units; and/or    ☐ (v)    all of the Book Value Units    ☐

granted to me in 2018 under the terms of the Prudential Financial, Inc. 2016
Omnibus Incentive Plan.

 

Signed  

                                          

Dated  

                                          

 

Terms and Conditions of the 2018 Long-Term Incentive Program 27



--------------------------------------------------------------------------------

SCHEDULE 5

ONLY FOR MEXICO, AUSTRALIA AND INDONESIA

FORM OF ACKNOWLEDGEMENT AND ACCEPTANCE OF THE

TERMS AND CONDITIONS OF THE PLAN

I hereby declare that I have read, understood and accept the Terms and
Conditions of the 2018 Long-Term Incentive Program (the Program) established
under the Prudential Financial, Inc. 2016 Omnibus Incentive Plan (the Plan), and
that the Plan supersedes any prior similar plans operated by Prudential
Financial, Inc. I acknowledge and accept that by enrolling and becoming a
participant in the Plan, it does not mean that Prudential Financial, Inc. or any
other of its subsidiaries is my employer or that I have any Employment
relationship with Prudential Financial, Inc. or any other of its subsidiaries,
other than the company written below opposite “Company Name.”

I agree to be responsible for complying with any Applicable Laws relating to the
acquisition. Holding and sale of shares of Common Stock acquired under the Plan
and the opening and maintaining of a U.S. brokerage account.

I hereby acknowledge and agree to all the provisions set out in the Plan and the
Program, including regarding the use, processing and transference of Personal
Data (as defined in the Program) and thus I hereby grant express authorisation
to my Employer, Prudential Financial, Inc. and any subsidiary or related company
to use, share, transfer and/or process my Personal Data for the purpose of
complying with its obligations under the Plan and transfer to any third party as
set out in the Plan and Program.

I acknowledge that I have had the opportunity to obtain independent advice in
relation to tax and any other matters relevant to the Plan and have satisfied
myself as to the consequences of my participation in the Plan.

I wish to enroll.

 

Participant Name

  

Company Name

  

Email Address

  

Prudential ID Number

  

Department

  

Phone Number

  

 

Signed  

                                                              

    Dated  

                                                               
                   

DO NOT WRITE IN THIS AREA Company Approval     Date  

 

Terms and Conditions of the 2018 Long-Term Incentive Program 28



--------------------------------------------------------------------------------

SCHEDULE 6

FORM FOR ACCEPTING AN

AWARD FOR FLORIDA-BASED

EMPLOYEES

If you wish to accept the grant of the Restricted Stock Units, the Options, the
Performance Shares, the Performance Units and/or the Book Value Units granted to
you pursuant to the 2018 Long-Term Incentive Program under the Prudential
Financial, Inc. 2016 Omnibus Incentive Plan, you should complete and return this
form on or before the date three weeks after the Grant Date to Stock Plan
Administration by (a) email to stockplans@prudential.com; or (b) facsimile to
(973) 367-8251; or (c) certified mail with return receipt, postmarked on or
before the date three weeks after the Grant Date to Stock Plan Administration,
751 Broad Street, 18th Floor, Newark, New Jersey 07102. Please note that if you
do not accept the grant of an Award within the time stipulated, that Award
(including, but not limited to, any rights, payments, interests or benefits you
have or may have under, related to or associated with, that Award) will be
cancelled and terminated immediately.

I,                                          
                                         
                                                            , hereby accept the
grant of:

 

         

Check as

appropriate

(i)    all of the Restricted Stock Units;    ☐ (ii)    all of the Options;    ☐
(iii)    all of the Performance Shares;    ☐ (iv)    all of the Performance
Units; and/or    ☐ (v)    all of the Book Value Units    ☐

granted to me in 2018 under the terms of the Prudential Financial, Inc. 2016
Omnibus Incentive Plan. In accepting any or all of these Awards, I acknowledge
and agree that I will be bound by all of the terms and conditions set out in the
2018 Long-Term Incentive Program document, including, without limitation, the
restrictions and covenants set out in Sections 6(a) and (b) of Part A of the
Terms.

 

Signed  

                     

Dated  

                     

EMPL-D6037

EE GR. 1-7

 

Terms and Conditions of the 2018 Long-Term Incentive Program 29